Citation Nr: 1225056	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to an initial rating higher than 20 percent for lumbar post laminectomy syndrome with left lumbar radiculopathy.

4.  Entitlement to an initial rating higher than 10 percent for open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from September 2004 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This decision denied the Veteran's service-connection claims for hypertension and hypercholesterolemia.  The decision also granted his claim for service connection for a low back disability, assigned at an initial 20 percent rating; also granted his claim for service connection for glaucoma, assigned at an initial 10 percent rating; and assigned both ratings retroactively effective from December 22, 2007, the date after separation.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Jurisdiction over his claims was subsequently transferred to the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

In statements submitted in February 2008, the Veteran appears to have raised a claim of service connection for a right knee disability.  This issue has not been adjudicated by the RO and the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The issues of entitlement to higher initial ratings for a low back disability and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hypertension had its onset in service.

2.  Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  Hypercholesterolemia is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the chronic heart disability issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in February 2008.  This letter contained the criteria for establishing direct service connection, the evidence required in this regard, and the Veteran and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2008.  The notice letter was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No prejudice is otherwise found by the Board.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records, and post-service VA treatment records have been obtained and considered, and he also was afforded a VA examination.  The Veteran also submitted written statements from himself and fellow service-members in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board finds that the VA examination report is adequate for adjudication of the two disabilities discussed being decided herein (i.e. hypercholesterolemia and hypertension) although the examiner failed to provide opinions regarding causal nexus.  In this respect, the Board notes that hypercholesterolemia is not a disease, disability, or injury for which applicable VA law permits compensation or service connection.  Thus, without meeting the preliminary element of service connection (a current disability), there is no basis or need for an examiner to further comment on the etiology of the hypercholesterolemia.  Furthermore, the Board is granting the claim of service connection for hypertension; thus the failure to provide a nexus opinion is not prejudicial.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to these particular issues has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In addition, certain chronic diseases, such as hypertension, may be service connected on a presumptive basis if manifested to a compensable degree within one year of active duty service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Hypertension for VA purposes is established if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hypertension 

Service treatment records do not reflect a diagnosis of hypertension.  However, during a September 2007 physical examination for purposes of separation, the Veteran's blood pressure readings were recorded as 144/93 and 154/99.  In September 2007, following that examination, he was started on a course of Lisinopril (Zestril).  Records reflect that he continued to use this medication throughout October 2007.  He was discharged from service in December 2007.

Post-service VA treatment records show intermittently elevated blood pressure readings beginning in January 2008, only one month after separation from service.  Indeed, the Veteran's blood pressure was recorded as 145/94 on January 2, 2008, and he was started on Lisinopril.  Blood pressure was recorded as 144/98 on January 8, 2008.

At a February 2008 VA examination, a VA examiner noted that the Veteran had been diagnosed with essential hypertension six months ago and it was currently controlled with daily use of Lisinopril.  The examiner did not review his claims file, but did assess current blood pressure readings of 108/70, 108/70 and 134/80.  The examiner diagnosed the Veteran with hypertension, but failed to provide a nexus opinion.  There are no other medical opinions in this case that indicate whether current hypertension was incurred in service.  Additional VA treatment records dated after the VA examination report continue to reflect diagnoses of hypertension and continued use of Lisinopril.  

Based on the record, a current disability of hypertension has been demonstrated.  An in-service event is also demonstrated as elevated blood pressure readings and use of anti-hypertensive medication are documented in the service treatment records.  Further, the Veteran's blood pressure during his separation examination was recorded as 144/93 and 154/99.  The Board notes that for purposes of VA's Schedule for Rating Disabilities, hypertension is defined as diastolic readings that are predominantly 90mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  This definition is not binding in the adjudication of claims outside of the rating schedule, but it does provide guidance.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  The record in this case shows diastolic blood pressure readings predominantly 90mm or more shortly before separation from service, along with prescribed use of anti-hypertensive medication for control, and such symptomatology has continued into the current appeal period.  A liberal reading of the record thus demonstrates certain manifestations beginning in service and a continuity of symptomatology extending after service.  The criteria for service connection are thus met, and the appeal is granted. 


B. Hypercholesterolemia 

The Veteran claims that he has hypercholesterolemia, or high cholesterol, that began in 2006, during service.  The Board acknowledges that there are some indications of hypercholesterolemia in the Veteran's service treatment records.  For instance, his October 2007 Medical Evaluation Board report lists a diagnosis of "hypercholesterolemia," noted as "not disqualifying."  The Board further acknowledges that his post-service VA treatment records show diagnoses of hypercholesterolemia based on his high cholesterol test results.  Similarly, in February 2008, a VA examiner diagnosed hyperlipidemia because of laboratory test results showing elevated cholesterol.  

This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes.  

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448.  In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for hypertension is granted subject to applicable laws and regulations. 

The claim for service connection for hypercholesterolemia is denied.


REMAND

The Veteran seeks higher ratings for his service-connected glaucoma and low back disabilities.  Since this appeal has been ongoing for several years, the Board finds that a new VA examination is needed to determine the current severity of these disabilities.  The last pertinent VA examinations were in February 2008 (eyes) and March 2008 (spine), nearly four and a half (4 1/2) years ago.  The visual field test results from the February 2008 eye examination are not altogether clear.  In addition, the March 2008 spine examination report is not clear as to what extent pain actually limited the Veteran's range of motion.  Further, to the extent that the Veteran contends he is entitled to a separate compensable rating for radiating pain in his lower left extremity, an examination is needed to assess the present severity of such radiculopathy.

In light of the record, a new VA examination(s) is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

On remand, the RO also must ensure that all pertinent, outstanding records, including VA treatment records, are associated with the claims folder.  The claims file reflects that the Veteran has received VA medical treatment pertinent to his low back disability and glaucoma from the VA Medical Center (VAMC) in East Orange, New Jersey, and from the VAMC in Tampa, Florida.  Treatment records in the claims file from the East Orange VAMC are current only through March 2008, and those from the Tampa VAMC are current only through August 2008; records subsequent to that date are not available via Virtual VA.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  The AOJ should obtain and associate with the claims file all outstanding VA records.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the East Orange, New Jersey VAMC, for the period from March 2008 to the present.  Also, obtain VA treatment records from the Tampa, Florida VAMC, for the period from August 2008 to the present.  Lastly, obtain outstanding VA treatment records from any other identified VA facility.

2.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim.  After securing any necessary authorization, obtain the records.  All efforts to obtain these records should be documented in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his eye and low back symptoms of impairment (i.e. relating to his level of pain, weakness, and functional loss).  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the requested development in paragraphs 1-3, schedule the Veteran for an appropriate VA examination(s) in order to reassess the severity of his glaucoma and low back disabilities.  The examination(s) should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review.

With respect to the low back disability, all range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back (i.e., the extent of his pain-free motion).  

The examiner should also express an opinion as to whether pain in the lumbar region could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should also identify the nature and severity of any identified neurologic impairment related to the back disability.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

5.  Then, readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


